Citation Nr: 1329673	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  06-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating (evaluation) 
in excess of 10 percent for posttraumatic degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on 
active duty from December 1964 to December 1992.
This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which granted an increased 10 percent 
rating for posttraumatic degenerative disc and joint disease 
of the lumbosacral spine, which was previously rated at zero 
percent.  

The Veteran was scheduled for a February 2009 Board personal 
hearing in Roanoke, Virginia (Travel Board), but withdrew 
his hearing request on the day of the hearing.

This matter was previously before the Board.  In an April 
2009 decision, the Board denied a rating in excess of 30 
percent for posttraumatic degenerative disc and joint 
disease of the cervical spine, denied a rating in excess of 
10 percent for posttraumatic degenerative disc and joint 
disease of the lumbosacral spine, denied extraschedular 
referral of the cervical and lumbosacral spine issues, 
granted a 10 percent rating for bilateral flat feet with 
right fifth hammertoe, left foot plantar fasciitis, and left 
foot heel spur syndrome for the period prior to a temporary 
total rating period starting on January 10, 2007, denied a 
rating in excess of 0 percent for bilateral flat feet with 
right fifth hammertoe, left foot plantar fasciitis, and left 
foot heel spur syndrome for the period subsequent to 
termination of the temporary total rating on April 1, 2007, 
and denied an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  
 
The Veteran appealed the Board's April 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In an October 2011 memorandum decision, the CAVC 
vacated those portions of the Board's April 2009 decision 
which denied a schedular rating in excess of 10 percent for 
posttraumatic degenerative disc and joint disease of the 
lumbosacral spine, a rating in excess of 10 percent for 
bilateral flat feet with right fifth hammertoe, left foot 
plantar fasciitis, and left foot heel spur syndrome for the 
period prior to January 10, 2007, a rating in excess of zero 
percent for bilateral flat feet with right fifth hammertoe, 
left foot plantar fasciitis, and left foot heel spur 
syndrome for the period since April 1, 2007, and an initial 
rating in excess of 50 percent for PTSD.  The CAVC affirmed 
the Board's denial of a schedular rating in excess of 30 
percent for posttraumatic degenerative disc and joint 
disease of the cervical spine, and affirmed the Board's 
denial of extraschedular referral of the cervical and 
lumbosacral spine issues.  The vacated issues were remanded 
back to the Board.

In May 2012, the Board denied an increased disability rating 
in excess of 10 percent for bilateral flat feet with right 
fifth hammertoe, left foot plantar fasciitis, and left foot 
heel spur syndrome prior to January 10, 2007, granted a 10 
percent rating for bilateral flat feet with right fifth 
hammertoe, left foot plantar fasciitis, and left foot heel 
spur syndrome from April 1, 2007, and granted a 70 percent 
initial rating for PTSD.  Therefore, those issues are no 
longer before the Board.  

The issue of entitlement to a total disability rating based 
on individual unemployability based on service-connected 
disabilities (TDIU) was added to the appeal in May 2012.  
However, during the pendency of the appeal, in a June 2013 
rating decision, the RO granted a TDIU from June 20, 2006, 
finding that the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of his 
combination of service-connected disabilities.  The 
effective date of June 20, 2006 was assigned based on the 
date the Veteran met the threshold percentage requirements 
for a schedular TDIU under 38 C.F.R. § 4.16(a), 
specifically, the date a 70 percent evaluation was assigned 
for PTSD.  

While the Board stated, in a May 2012 Board remand, that a 
TDIU was inextricably intertwined with the issue of 
entitlement to an increased rating for posttraumatic 
degenerative disc disease of the lumbosacral spine, this was 
because there was a pending increased rating claim that 
needed to be resolved before the Board's adjudication of a 
TDIU.  In light of the RO's grant of a TDIU in June 2013, 
the Board finds that the question of entitlement to a TDIU 
is now moot.  The Board recognizes that the grant of a TDIU 
from June 20, 2006 did not cover the entire increased rating 
period on appeal; however, the Veteran has not appealed the 
effective date of the grant of a TDIU, and does not contend 
that he is unemployable solely or primarily due his lumbar 
spine disability.  Instead, in an April 2012 brief, the 
Veteran and his representative assert that the Veteran is 
totally disabled due to service-connected PTSD.  Because the 
Veteran has one year from the date of the June 2013 rating 
decision remaining to appeal the effective date of such a 
grant, he is not prejudiced by the Board's finding of 
mootness because he could still appeal the effective date 
question regardless of the Board's outcomes.  The Board 
finds that this case is distinguishable from Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009) because a TDIU was 
already granted in this case.  For these reasons, the Board 
finds that the only remaining issue on appeal is entitlement 
to an increased disability rating in excess of 10 percent 
for posttraumatic degenerative disc disease of the 
lumbosacral spine.

The Board remanded the appeal for increased disability 
rating for posttraumatic degenerative disc disease of the 
lumbosacral spine in May 2012 for an updated VA examination 
which included an assessment of the Veteran's functional 
limitations and to address any neurological abnormalities 
associated with the lumbar spine disability.  This was 
accomplished, and the Board finds that it may proceed with a 
decision at this time.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire rating period, posttraumatic degenerative 
disc disease of the lumbosacral spine has been manifested by 
between 70 and 80 degrees forward flexion in the 
thoracolumbar spine and a combined range of motion ranging 
from 176 degrees to 180 degrees with objective evidence of 
pain, and x-ray and MRI evidence of degenerative disc 
disease, but not muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  

2.  For the entire rating period, the Veteran's lumbar spine 
disability has not resulted in incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during any 12 month period. 

3.  For the entire rating period, the Veteran has 
radiculopathy in the right lower extremity secondary to a 
service-connected lumbar spine disability that is not more 
than mild in degree, characterized by symptoms of pain, 
numbness, and paresthesias.   

4.  For the entire rating period, neurological 
manifestations of a lumbar spine disability in the left 
lower extremity do not approximate mild paralysis, neuritis, 
and neuralgia of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for an 
increased rating in excess of 10 percent for posttraumatic 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59. 4.7, 4.71, Plate V, 4.71a, Diagnostic 
Code 5242 (2012). 

2.  Resolving reasonable doubt in the Veteran's favor, for 
the entire rating period, the criteria for a separate 10 
percent evaluation for right lower extremity radiculopathy, 
secondary to service-connected posttraumatic degenerative 
disc disease of the lumbosacral spine have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8620 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2012).  The notice 
requirements of VCAA require VA to notify the claimant of 
what information or evidence is necessary to substantiate 
the claim; what subset of the necessary information or 
evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

In April 2005 and October 2005 letters, the RO provided 
preadjudicatory notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, and what evidence 
VA would obtain.  A May 2008 VCAA notice included specific 
information regarding how disability ratings are assigned, 
and the case was readjudicated in a September 2008 
supplemental statement of the case, thus, curing any notice 
deficiency on this notice element.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Additionally, 
the Veteran received multiple VCAA notice letters addressing 
both disability ratings and effective dates in conjunction 
with other rating claims during the pendency of the appeal, 
and he has acknowledged receipt of such notice.  See VCAA 
notice letters dated in March, June, August, and October 
2007.  For these reasons, the Board finds that VCAA notice 
was adequate. 

Regarding the duty to assist, the Veteran was afforded VA 
examinations in November 2005 with an April 2006 addendum, 
March 2008, and April 2013 to address the rating for the 
lumbar spine.  See 38 C.F.R. § 3.159(c)(4) (2012).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that, cumulatively, the VA examinations 
obtained are adequate for rating purposes.  The VA 
compensation examinations included a complete examination of 
the lumbar spine, to include neurological evaluations, and 
addressed all the relevant rating criteria for rating lumbar 
spine disabilities.  Consistent with the Board's May 2012 
remand order, the Board finds that the most recent April 
2013 VA examination adequately addresses functional 
limitations due to the Veteran's lumbar spine disability, 
adequately recorded the absence of any additional limitation 
in joint function due to pain and other factors in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
included a discussion of effect of the Veteran's disability 
on occupation and daily activities.   See Stegall, 11 Vet. 
App. 268.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes service treatment records, VA 
examinations, VA and private treatment records, and lay 
statements provided during the course of VA examinations.  
The Veteran and his representative have not identified any 
outstanding evidence that needs to be obtained.  For these 
reasons, the Board finds that VA has fulfilled the duties to 
notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2012).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
a degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether a staged rating is warranted; however, as 
the Board will discuss in more detail below, symptoms and 
functional limitations related to the Veteran's lumbar spine 
disability have not changed in severity over the course of 
the appeal to warrant an increased rating.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca, 8 
Vet. App. 202.  Functional loss may be due to due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
particular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2012).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; 
the critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  Competency is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while credibility is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is in receipt of a 10 percent rating for the 
service-connected lumbar spine disability under Diagnostic 
Code 5010-5242.  Diagnostic Code 5242 provides ratings for 
degenerative arthritis of the spine.    

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by x-ray findings are to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  However, when the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x-ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a. 

The schedular criteria for the rating of spine disabilities 
evaluates degenerative arthritis of the spine (Diagnostic 
Code 5242) based on limitation of motion under the General 
Rating Formula for Disease and Injuries of the Spine.  Under 
the General Formula, a 10 percent evaluation is warranted 
where disability results in forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A higher 20 percent evaluation is 
warranted where disability results in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine at 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine 
also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation; or neurological 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis).  Id.  

Under the applicable criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated 
either under the general rating for disease and injuries of 
the spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 
10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A higher 20 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a maximum 60 percent evaluation is 
assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment should be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. 

Increased Rating Analysis 

The Veteran is service connected for posttraumatic 
degenerative disc disease of the lumbosacral spine.  In the 
February 2006 rating decision on appeal, the RO granted an 
increased 10 percent rating for posttraumatic degenerative 
disc disease of the lumbosacral spine from March 21, 2005, 
the date of the Veteran's claim.  The Veteran submitted a 
timely notice of disagreement to this decision.  

The Veteran contends that an increased rating in excess of 
10 percent is warranted.  In an October 2011 memorandum 
decision, the appeal for an increased rating for 
posttraumatic degenerative disc disease of the lumbosacral 
spine was remanded so that the Board could adequately 
address Deluca factors regarding functional impairment due 
to the lumbar spine disability, as well as related 
neurological manifestations and the severity of those 
manifestations.  The Board finds that the evidence of 
record, to include VA examinations and VA treatment records, 
are adequate for rating posttraumatic degenerative disc 
disease of the lumbosacral spine, and the Board has 
considered the Veteran's functional impairment due to 
factors such as pain and painful motion shown on 
examinations.  In the analysis below, the Board has 
addressed whether separate ratings are based on neurological 
neurological manifestations of the lumbar spine disability 
based on the lay and medical evidence of record, to include 
findings from neurological examinations of the lower 
extremities.

The Board finds, initially, that it is not factually 
ascertainable that an increase in the lumbar spine 
disability occurred during the time period one year before 
the increased rating claim was filed.  38 C.F.R. § 3.157(a) 
(2012).  VA treatment records dated from March 2004 to March 
2005 reflect back pain on the Veteran's active problem list, 
but do not otherwise reflect evaluations or treatment for 
back pain and the evidence of record does not otherwise 
reflect an increase in the severity of the Veteran's lumbar 
spine disability in the one year period prior to the 
submission of the March 21, 2005 claim.

After a review of all the evidence, lay and medical, the 
Board finds that, for the entire rating period, 
posttraumatic degenerative disc disease of the lumbosacral 
spine has been manifested by between 70 and 80 degrees 
forward flexion in the thoracolumbar spine and a combined 
range of motion ranging from 176 degrees to 180 degrees with 
objective evidence of pain, and x-ray and MRI evidence of 
degenerative disc disease, but not muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  Even with consideration of functional 
limitations due to pain and painful motion in the lumbar 
spine, the Board finds that the Veteran's disability does 
not approximate the criteria for an increased rating in 
excess of 10 percent under Diagnostic Code 5242.  See 38 
C.F.R. § 4.71a.  

For the entire rating period, the Veteran has diagnosed 
posttraumatic degenerative disc disease of the lumbosacral 
spine which is manifested by pain and limitation of motion 
in the thoracolumbar spine with between 70 and 80 degrees 
forward flexion in the thoracolumbar spine and a combined 
range of motion ranging from 176 degrees to 180 degrees with 
objective evidence of pain, and x-ray and MRI evidence of 
degenerative disc disease, but not muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  VA x-rays and MRI imaging completed in May 
2005, October 2007, August 2008, March 2009, and April 2013, 
reflect anterolisthesis, degenerative disc disease, and 
facet arthropathy of the lumbar spine.  VA treatment records 
dated from 2005 to 2013 and a November 2006 private 
chiropractic treatment report reflect chronic low back pain 
with occasional flare-ups, treated with over the counter 
medications, joint injections, and more recently, physical 
therapy.  During the course of November 2005, March 2008, 
and April 2013 VA examinations , the Veteran described 
symptoms of back pain and associated functional limitations 
to sitting, standing and walking for prolonged periods of 
time.  The record also reflects treatment for a separately 
rated for cervical spine disability which is not a subject 
of the Board's current decision.  

For the entire rating period, the Board finds that the 
Veteran's lumbar spine disability is manifested by between 
70 and 80 degrees forward flexion, a combined range of 
motion ranging from 176 degrees to 180 degrees with 
objective evidence of pain and painful motion, but without 
additional pain or limitations to range of motion due to 
pain on repetitive use.  The Board finds that the criteria 
for next higher 20 percent rating under Diagnostic Code 5242 
have not been met or more nearly approximated for any 
portion of the rating period.  Even with consideration of 
additional loss of motion due to pain, fatigability, 
incoordination, pain on movement, and weakness, 
manifestations of a lumbar spine disability have not more 
nearly approximated forward flexion of the thoracolumbar 
spine limited at 60 degrees or less, combined range of 
motion of the thoracolumbar spine limited at 120 degrees or 
less, or muscle spasm, guarding, or localized tenderness 
resulting in abnormal gait or abnormal spinal contour any 
time during the rating period.  See 38 C.F.R. § 4.71a.  

A November 2005 VA examination and April 2006 addendum 
reflect 90 degrees flexion, 30 degrees extension, and 30 
degrees right and left lateral rotation, and 30 degrees 
right and left lateral flexion in the thoracolumbar spine.  
Repeated movements caused an increase in pain but did not 
decrease the range of motion in the lumbar spine.  The Board 
finds, however, that because the November 2005 VA examiner 
did not address functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and 
weakness, and did not specify the point at which pain in the 
lumbar spine began, range of motion findings from this 
examination are not probative. 

A March 2008 VA authorized examination reflects range of 
motion limited by pain on examination to 70 degrees flexion, 
17 degrees extension, and 15 degrees right lateral flexion, 
and 14 degrees left lateral flexion.  The Veteran also had 
30 degrees right and left lateral rotation without pain.  
The examiner stated that after repetitive use, there was 
pain but no fatigue, weakness, lack of endurance, or 
incoordination.  The examiner also indicated that the 
Veteran had no additional limitation in lumbar spine motion, 
in degrees, due to pain after repetitive use.  The Board 
finds that the VA examiner specifically addressed functional 
loss due to factors such as flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See Deluca, 
8 Vet. App. 202.  

An April 2013 VA examination reflects 80 degrees flexion, 20 
degrees extension, and 20 degrees right and left lateral 
rotation, and 20 degrees right and left lateral flexion in 
the thoracolumbar spine with pain beginning at the recorded 
end range of motion.  The VA examiner assessed that the 
Veteran did not have additional limitation in range of 
motion of the thoracolumbar spine after repetitive use 
testing.  The Veteran had functional loss or functional 
impairment due to his back disability, which included less 
movement than normal (represented in the range of motion 
measurements listed above), pain on movement, and 
interference with sitting, standing, and weight bearing.  

The Board finds that March 2008 and April 2013 examinations 
provided specific measurements for range of motion in 
degrees, and additionally, examinations show that the 
Veteran did not have any change in degree of range of motion 
due to pain, or that he had a functional loss of 0 degrees, 
with consideration of the DeLuca criteria.  See DeLuca, 8 
Vet. App. 202.  Therefore, with respect to objective 
measurements for range of motion in the thoracolumbar spine, 
the findings provided by the March 2008 and April 2013 VA 
and VA authorized medical examination reports have been 
accorded probative weight.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470 (1993).  The Board finds that 
associated functional limitations due to sitting, standing, 
and weight bearing reported during VA examinations are 
contemplated by the rating schedule for disabilities of the 
spine, to include Diagnostic Code 5242, which contemplates 
loss of motion, pain, the presence of painful motion and 
associated limitations, as well as muscle spasm, guarding, 
and abnormal gait or spinal contour.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a; DeLuca.  

Even with consideration of pain and painful motion, the 
Board finds that the Veteran had between 70 and 80 degrees 
flexion and between 176 to 180 degrees combined range of 
motion in the thoracolumbar spine.  The Veteran did not have 
additional limitation of motion in the spine due to pain 
present on repetitive use testing during March 2008 and 
April 2013 examinations, and did not have additional 
functional loss due to flare-ups of pain, fatigability, 
incoordination, or weakness.  For these reasons, the Board 
finds that the low back disability is not shown to 
approximate 60 degrees forward flexion or 120 degrees 
combined range of motion to warrant an increased evaluation 
in excess of 10 percent under Diagnostic Code 5242.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59, Deluca, supra.  

The Board finds that the lay evidence provided with respect 
to pain on examination is credible, and is corroborated by 
findings from VA treatment records which show that the 
Veteran is on medication management for pain, to include 
steroid epidural joint injections.  Lay evidence present on 
examination addressing pain, as well as functional loss due 
to pain have been considered by the Board in rating the 
Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca.  The Board finds, however, that the Veteran's pain 
and functional limitations due to such pain are adequately 
considered by his assigned 10 percent evaluation under 
Diagnostic Code 5242. 

For the entire rating period, the weight of the evidence 
shows no muscle spasm, guarding, or localized tenderness 
resulting in abnormal gait or abnormal spinal contour to 
warrant a higher disability rating of 20 percent under 
Diagnostic Code 5242.  A physical examination completed in 
November 2005 reflects a slightly increased lumbar lordosis, 
but no tenderness was adducted on examination.  A March 2008 
VA authorized examination shows that the Veteran's posture 
and gait were normal, as was the curve of the spine.  There 
was no muscle spasm and no tenderness in the muscles of the 
low back.  An April 2013 shows that the Veteran had 
localized tenderness in the lumbar spine on palpation, but 
not guarding or muscle spasm resulting in abnormal gait or 
spinal contour.  

The Board finds that while slight lordosis was identified 
during a November 2005 VA examination, the examiner did not 
indicate whether this represented abnormal spinal contour 
for the Veteran, and lordosis was not shown to be due to 
spasm, guarding, or localized tenderness in the lumbar 
spine.  The Board finds that later March 2008 and April 2013 
VA examinations confirm that the Veteran had no spasm, 
guarding, or localized tenderness resulting in abnormal 
posture or gait. 

VA treatment records also do not reflect abnormal posture or 
gait due to spasm, guarding, or localized tenderness in the 
lumbar spine.  While a September 2010 VA physical therapy 
evaluation for the low back reflects antalgic gait; the 
Board finds that this was an acute condition related to the 
knee, which resolved with proper fitting of a knee brace.  
In that regard, the physical therapy evaluation was 
completed just prior to a surgical consultation for right 
knee pain that same month.  During a VA physical therapy 
assessment one month later in October 2010, the Veteran 
presented with normal gait and posture, wearing hinged knee 
support.  He reported that he was doing much better wearing 
a knee support, and the physical therapist reviewed the 
proper donning of the brace with the Veteran.  The physical 
therapist stated that, apparently, the position of the brace 
was altering gait mechanics.  When properly fitted, no pain 
or dysfunction of knee or gait was evident nor reported.  A 
later January 2011 physical therapy assessment shows that 
the Veteran continued to have normal posture and gait.  A 
more recent April 2013 VA examination shows that the Veteran 
did not have guarding or muscle spasm of the thoracolumbar 
spine.  Moreover, abnormal gait, abnormal spinal contour 
(such as scoliosis, reversed lordosis, or kyphosis) were not 
identified.  For these reasons, the Board finds that the 
weight of the evidence shows that for the entire rating 
period, the Veteran had no muscle spasm, guarding, or 
localized tenderness in the lumbar spine resulting in 
abnormal gait or abnormal spinal contour to warrant a higher 
20 percent rating for posttraumatic degenerative disc 
disease of the lumbosacral spine under Diagnostic Code 5242.  

The Board has considered whether a higher evaluation is 
warranted under Diagnostic Code 5243, which contemplates 
ratings for intervertebral disc syndrome based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a.  For the 
entire rating period, the Veteran's lumbar spine disability 
has not resulted in incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
any 12 month period to warrant a compensable evaluation 
under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  A November 
2005 VA examination shows that the Veteran could not 
identify any incapacitating episodes in the past 12 month 
period.  While the Veteran reported during the March 2008 
examination that he had been incapacitated in the last year, 
monthly, the examiner clarified that the Veteran was not 
incapacitated by a physician, but placed himself on bed 
rest.  An April 2013 VA examination shows that the Veteran 
had intervetebral disc syndrome, but he had no 
incapacitating episodes during the past 12 months.  

While the Board finds that the Veteran is competent to 
report putting himself on bed rest due to incidents of back 
pain in March 2008, a note to Diagnostic Code 5243 specifies 
that an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.  Accordingly, because the 
VA authorized examiner has indicated that bed rest was not 
prescribed by a physician and did not require treatment by a 
physician and neither has the Veteran alleged bed rest 
prescribed by a physician, the Board finds that these 
reported episodes do not represent periods of incapacitation 
under Diagnostic Code 5243.  VA examinations and VA 
treatment records do not otherwise reflect incapacitating 
episodes requiring treatment by a physician and periods of 
bed rest.  For these reasons, the Board finds that the 
Veteran is not shown to have to incapacitating episodes, 
having a total duration of at least one week, due to his 
lumbar spine disability to warrant a higher rating 
evaluation under Diagnostic Code 5243.  See 38 C.F.R. §§ 
4.3, 4.7, 4.71a. 

For the reasons discussed above, the Board finds that the 
criteria for an increased rating evaluation in excess of 10 
percent for posttraumatic degenerative disc disease of the 
lumbosacral spine have not been met or more nearly 
approximated for any period.  38 C.F.R. §§ 4.3, 4.7.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the appeal for an increased evaluation 
for posttraumatic degenerative disc disease of the 
lumbosacral spine for any period and the claim must be 
denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.

Consideration of Separate Ratings for Neurological 
Manifestations

The Board has also considered whether a separate rating is 
warranted based on any neurologic manifestations the 
Veteran's lumbar spine disability.  The General Rating 
Formula of Diseases and Injuries of the Spine allows for 
separate evaluations for chronic orthopedic and neurologic 
manifestations.  38 C.F.R. 
§ 4.71a.  

Diagnostic Codes 8520-8730 address ratings for paralysis of 
the peripheral nerves affecting the lower extremities, 
neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 
8720 provide ratings for paralysis, neuritis, and neuralgia 
of the sciatic nerve.  Neuritis and neuralgia are rated as 
incomplete paralysis.  Disability ratings of 10, 20, and 40 
percent are warranted, respectively, for mild, moderate, 
moderately severe incomplete paralysis of the sciatic nerve.  
A disability rating of 60 percent is warranted for severe 
incomplete paralysis with marked muscle atrophy.  An 80 
percent rating is warranted with complete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

After a review of all the evidence, lay and medical, the 
Board finds that, for the entire rating period, 
posttraumatic degenerative disc disease of the lumbosacral 
spine has manifested mild radiculopathy in the right lower 
extremities; however, the Board finds that neurological 
symptoms identified in left lower extremity were not chronic 
and do not approximate a rating based on paralysis, 
neuritis, and neuralgia of the peripheral nerves at any 
time.  

For the entire rating period, the Veteran has reported 
symptoms of radiating pain in the right lower extremity 
during the course of VA treatment and during VA 
examinations.  He has also had some more isolated reports of 
numbness and paresthesias in the left lower extremity in 
2008.  The Board finds that the Veteran is competent to 
describe observable symptoms such as numbness, pain, and 
paresthesias in the lower extremities, and the Board finds 
that these reports are credible as they were reported to VA 
physicians in conjunction with treatment as well as during 
VA examinations.  

There is conflicting medical evidence of record with respect 
to whether the Veteran has neurological manifestations in 
the right lower extremity due to his lumbar spine 
disability.  During a November 2005 and March 2008 VA 
authorized examination, the Veteran complained of right leg 
radiating pain.  Neurological examinations completed in 
November 2005 and March 2008 show that the Veteran had 
normal motor, sensory, and reflex examinations.  A March 
2008 examiner stated peripheral nerve involvement was not 
evident during examination.  An April 2013 VA examination 
also shows that the Veteran had normal motor, reflex, and 
sensory examinations.  The Veteran did not identify 
radicular pain or other symptoms of radiculopathy during 
examination, and the VA examiner indicated that there was no 
nerve root involvement or radiculopathy in the lower 
extremities.  

VA treatment records show that the Veteran was diagnosed 
with right L5 and S1 radiculopathy in March 2009.  In 
December 2009, he reported mild to moderate in the low back 
radiating down the right leg for the past several years, 
with associated numbness, tingling and burning.  The Veteran 
was diagnosed with lumbar radicular pain and possible right 
sacroiliac joint disease.  VA treatment records dated in 
2010 and 2011 show that the Veteran continued to be for 
radiculopathy and sacrolitis, characterized by radiation of 
pain into the right lower extremity.    

The Board finds that the Veteran has credibly identified 
radicular symptoms into the right lower extremity since the 
November 2005 VA examination during both VA examinations and 
in VA treatment records.  VA treatment records reflect a 
diagnosis of right lower extremity radiculopathy related to 
his lumbar spine disability.  Conversely, VA examiners have 
not diagnosed the Veteran with radiculopathy in the right 
lower extremity secondary to his back disability based on 
negative neurological evaluations.  Resolving reasonable 
doubt in favor of the Veteran, the Board finds that a 
separate 10 percent evaluation is warranted under Diagnostic 
Code 8620 for radiculopathy in right lower extremity based 
on symptoms which approximate mild neuralgia of the sciatic 
nerve. 

For the entire rating period, neurological symptoms in the 
right lower extremity, manifested by pain, numbness, and 
paresthesias, are no more than mild in degree.  38 C.F.R. § 
4.124a provides that when the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  The Board finds that higher 20 percent evaluation 
is not warranted under Diagnostic Code 8620 for 
radiculopathy in the right lower extremity where the 
Veteran's neurological symptoms are not shown approximate 
moderate incomplete paralysis, neuritis, or neuralgia of the 
sciatic nerve.  See 38 C.F.R. § 4.124a.  The Board finds 
that the Veteran has credibly reported having sensory 
symptoms of pain, numbness, and parasethesias in the right 
lower extremity.  Neurological evaluations completed in 
conjunction with November 2005, March 2008, and April 2013 
examinations, however, show that the Veteran had normal 
sensory, motor, and reflex examinations in the right lower 
extremity, and these findings are consistent with findings 
from neurological evaluations completed during the course of 
the Veteran's VA treatment.  For these reasons, the Board 
finds that right lower extremity radiculopathy is at most 
mild in degree and does not approximate moderate incomplete 
paralysis, neuritis, or neuralgia. 

For the entire rating period, the Board finds that 
neurological manifestations in the left lower extremity do 
not approximate mild paralysis, neuritis, and neuralgia of 
the left lower extremity peripheral nerves to warrant a 
compensable rating.  The Board finds that while the Veteran 
is competent to report symptoms of numbness and parestheisas 
in the left lower extremity present from March 2008 to June 
2008; however, the Board finds that these symptoms were not 
chronic, and the symptoms present in 2008 did not 
approximate a rating based on mild paralysis, neuritis, or 
neuralgia of the peripheral nerves.  

The evidence of record, lay and medical, shows that the 
Veteran had isolated reports of numbness and paresthesias in 
the left lower extremity from March 2008 to June 2008.  
During a March 2008 VA authorized examination, the Veteran 
reported pain radiating into both legs and in a March 2008 
substantive appeal, the Veteran reported having "bilateral 
lower extremity paresthesias."  He reported left leg 
numbness in May 2008, with a duration of approximately one-
and-a-half weeks.  During a June 2008 VA neurology 
consultation, he stated that he had been having increasing 
problems with numbness of his left leg over the past three 
months.  Radiculopathy from L4-L5 was suspected, but the 
Veteran declined nerve conduction studies.  VA treatment 
records do not otherwise reflect continuing treatment, 
complaints, or diagnoses pertaining to any neurological 
manifestations in the left lower extremity peripheral 
nerves.  

The Board finds that left leg neurological complaints were 
not chronic and did not approximate mild paralysis, 
neuritis, or neuralgia of the left lower extremity to 
warrant a separate rating under Diagnostic Code 8620.  Prior 
to March 2008, the Veteran did not identify neurological 
symptoms in the right leg, and during a November 2005 VA 
examination, the Veteran reported that pain radiated down 
his leg, but was limited to the right leg.  Neurological 
evaluations dated in 2007 show that the Veteran was 
evaluated for symptoms present in the upper extremities, but 
he did not identify left lower extremity symptoms at that 
time.  Despite the Veteran's reports of radiation of pain, a 
March 2008 VA authorized examination shows that the Veteran 
had normal motor, sensory, and reflex examinations.  VA 
treatment records did not confirm a diagnosis of left lower 
extremity radiculopathy or other neurological disability 
secondary to the lumbar spine disability.  

Finally, the Veteran did not have continuing complaints in 
the left lower extremity.  During treatment in August 2008, 
the Veteran stated that he did not have radiation of pain 
into the legs.  While the Veteran was treated and evaluated 
for right lower extremity radiculopathy from 2009 to 2011, 
he did not report left lower extremity radiculopathy at that 
time.  The Board finds that if left lower extremities were 
present or persistent, the Veteran would likely have 
identified such symptoms during the course of treatment when 
he reported symptoms present in the right lower extremity.  
Thus, the weight of the evidence shows that left lower 
extremity symptoms were acute and resolved within a few 
months.  For these reasons, the Board finds that for the 
entire rating period, the weight of the evidence does not 
reflect neurological manifestations in the left lower 
extremity due to the service-connected lumbar spine 
disability which approximates paralysis, neuritis, and 
neuralgia of the peripheral nerves to warrant a separate 
compensable evaluation.  
38 C.F.R. §§ 4.3, 4.7, 4.124a.

Extraschedular Consideration

As noted in the introduction, in an October 2011 memorandum 
decision, the CAVC affirmed the Board's April 2009 denial of 
extraschedular referral of an increased rating for 
posttraumatic degenerative disc disease of the lumbosacral 
spine.  The Board finds that additional evidence received 
since the April 2009 Board decision does not refect an 
exceptional disability picture due to posttraumatic 
degenerative disc disease of the lumbosacral spine to 
warrant referral for an extraschedular rating.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2012).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id. 

Turning to the first step of the extraschedular analysis, 
the Board finds that the symptomatology and impairment 
caused by lumbar spine disability is specifically 
contemplated by the schedular rating criteria, and no 
referral for extraschedular consideration is required.  The 
schedular rating criteria, including Diagnostic Code 5242, 
specifically provides for disability ratings based on 
arthritis, pain, and loss of motion in the thoracolumbar 
spine, including due to pain and other orthopedic factors.  
See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  
The 10 percent rating under Diagnostic Code 5242 was 
assigned based on recognition of the Veteran's pain and loss 
of motion due to the pain.  In this case, considering the 
lay and medical evidence, the Veteran's lumbar disability is 
manifested by 70 to 80 degrees forward flexion, and a 
combined range of motion of 176 to 180 degrees with pain, 
but without additional loss of motion due to pain on 
repetitive use.  These symptoms are part of or similar to 
symptoms listed under the schedular rating criteria.  See 38 
C.F.R. § 4.20 (schedular rating criteria provides for rating 
by analogy based on similar functions, anatomical location, 
and symptomatology).  The Board has additionally considered 
ratings under alternate schedular rating criteria as 
discussed above. 

The Veteran has reported that he his back pain limits 
prolonged sitting, standing, and walking, and during a more 
recent April 2013 VA examination, the VA examiner indicated 
that the Veteran's psysical disabilities limited prolonged 
sitting associated with sedentary work.  The Board finds, 
however, that the back symptoms are contemplated by the 
assigned 10 percent rating for posttraumatic degenerative 
disc disease of the lumbosacral spine because the 10 percent 
rating includes pain and loss of motion due to pain and the 
Veteran's neurological symptoms have been considered by his 
separate evaluation under Diagnostic Code 8260.  
Additionally, the record shows that the Veteran is currently 
in receipt of a TDIU based on his combination of service-
connected disabilities.  For these reasons, the Board finds 
that the schedular rating criteria is adequate to the 
Veteran's lumbar spine disability, and referral for 
consideration of an extraschedular evaluation is not 
warranted.  

The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2012).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  38 C.F.R. § 
4.1 (2012).  While the Veteran has provided lay and medical 
evidence of functional limitations related to posttraumatic 
degenerative disc disease of the lumbosacral spine, the 
functional limitations imposed by the Veteran's disability 
are specifically contemplated by the criteria discussed 
above, including the effect of the Veteran's lumbar spine 
disability on occupation and daily life.  In the absence of 
exceptional factors associated with the lumbar spine 
disability, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

For the entire rating period, an increased disability rating 
in excess of 10 percent for posttraumatic degenerative disc 
disease of the lumbosacral spine is denied.

For the entire rating period, a separate 10 percent 
disability rating for right lower extremity radiculopathy, 
secondary to service-connected posttraumatic degenerative 
disc disease of the lumbosacral spine, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


